UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-182071 AIM EXPLORATION INC. (Name of Small Business Issuer in its charter) Nevada 67-0682135 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 701 North Green Valley Parkway, Suite 200 Henderson, Nevada (Address of principal executive offices) (Zip Code) (844) 246-7378 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “ large accelerated filer ” , “ accelerated filer ” and “ smaller reporting company ” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of January 18, 2016 the registrant had 89,100,000 shares of common stock issued and outstanding and 100,000 shares of preferred stock issued and outstanding. AIM EXPLORATION INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets F-2 Condensed Consolidated Statements of Operations F-3 Condensed Consolidated Statements of Cash Flows F-4 Notes to Condensed Consolidated Financial Statements F-5 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 4 Item3. Quantitative and Qualitative Disclosures About Market Risk 5 Item4. Controls and Procedures 6 PART II - OTHER INFORMATION Item1. Legal Proceedings 7 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item3. Defaults Upon Senior Securities 8 Item4. Mine Safety Disclosures 8 Item5. Other information 8 Item6. Exhibits 9 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 AIM EXPLORATION INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS November 30, 2015 (Unaudited) Condensed Consolidated Balance Sheets of November 30, 2015 (Unaudited) and August 31, 2015 Condensed Consolidated Statements of Operations for the 3 months ended November 30, 2015 & 2014 (Unaudited) Condensed Consolidated Statements of Cash Flows for the 3 months ended November 30, 2015 & 2014 (Unaudited) Notes to the Condensed Consolidated Financial Statements (Unaudited) F-1 AIM EXPLORATION INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) November 30, August 31, ASSETS CURRENT ASSETS Cash $ $ Loans receivable Deposits Total Current Assets Mineral property investment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans payable – related party Convertible note – related party Convertible note, net of unamortized discount Derivative liability TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Capital Stock Authorized 250,000,000 shares of common stock, $0.001 par value Issued and outstanding 89,100,000 shares (89,100,000 shares outstanding as at August 31, 2015) 1,000,000 shares of preferred stock, $0.001 par value Issued and outstanding 100,000 shares (1,000,000 as at August 31, 2015) Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements F-2 AIM EXPLORATION INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 3 months ended November 30, 3 months ended November 30, REVENUE Total Revenue $
